Citation Nr: 1134297	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  07-07 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability and, if so, whether service connection is warranted.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability and, if so, whether service connection is warranted.  

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability of the cervical spine. 

5. Entitlement to service connection for a right shoulder disability.

6. Entitlement to service connection for radiculopathy of the left leg, left foot, and right leg, to include as secondary to the service-connected lumbar spine disability.

7. Entitlement to service connection for numbness and tingling of the left arm and hand, to include as secondary to service-connected lumbar spine disability.  
8. Entitlement to an effective date earlier than November 29, 2004 for the award of service connection for degenerative disc disease and herniated intervertebral disc of the L5-S1 (lumbar spine disability).  

9. Entitlement to initial disability rating in excess of 20 percent for degenerative disc disease and herniated intervertebral disc of L5-S1 (lumbar spine disability).

10. Entitlement to an initial compensable rating for acid reflux disease (GERD).

11. Entitlement to a disability rating in excess of 20 percent for residuals of left shoulder dislocation (left shoulder disability).

12.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1957 to November 1959 and February 1960 to January 1966.  He also had subsequent service in the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2004, June 2005, March 2006, January 2008 and December 2008 rating decisions of the RO in Chicago, Illinois.  The July 2004 rating decision denied service connection for a right shoulder condition.  The June 2005 rating decision granted an increased rating of 20 percent for left shoulder dislocation.  The March 2006 rating decision granted service connection for degenerative disc disease and herniated intervertebral disc, L5-S1, assigning an evaluation of 20 percent effective November 29, 2005, and determined that new and material evidence had not been received to reopen claims of service connection for right knee and left knee conditions.  The March 2006 rating decision also reconsidered service connection for a right shoulder disability and confirmed the previous July 2004 denial of this claim.  The January 2008 rating decision granted service connection for acid reflux disease (GERD), assigning an evaluation of 30 percent, and denied service connection for a right leg condition, left leg condition, left foot condition, left arm condition and neck condition.  The December 2008 rating decision granted an earlier effective date of November 29, 2004 for the award of service connection for degenerative disc disease and herniated intervertebral disc of the L5-S1.

In a July 2009 statement of the case (SOC), the RO reopened the Veteran's claims for disabilities of the bilateral knees and denied them on the merits.  Notwithstanding the RO's decision to reopen the previously disallowed claims of service connection for right and left knee disabilities, the Board is nevertheless required to address the issue of reopening to determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

The Board notes that the Veteran submitted additional evidence in the form of VA and private treatment records after the most recent, September 2010 supplemental statement of the case (SSOC) was issued.   Under 38 C.F.R. § 20.1304(c) (2010), any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant.  Although a waiver was submitted by the Veteran's representative on his behalf in April 2011, the waiver specifically stated that it pertained to statements the Veteran submitted on two occasions in January 2011.  Thus, it clearly does not pertain to the additional medical records.  Nevertheless, as the treatment records do not provide new information with respect to the Veteran's right shoulder, they are not pertinent to this claim and thus the waiver requirement under § 20.1304(c) does not apply.  Therefore, the Board may proceed to adjudicate this claim.  See id.  As the Veteran's claims for a right knee disability and for radiculopathy of the left leg and foot and right leg have been granted, there is no prejudice to the Veteran in considering the additional evidence with respect to these claims.  Finally, the remainder of the claims and issues on appeal have been remanded for further development.  The AOJ therefore will have an opportunity to consider the additional medical records when readjudicating the claims. 

The issues of an increased rating for the left shoulder, higher initial ratings for the lumbar spine and acid reflux disease, entitlement to TDIU, service connection for a left knee disability and numbness and tingling of the left arm and hand, and whether new and material evidence has been received to reopen the claim for a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1. An unappealed June 1983 rating decision denied the Veteran's claims of entitlement to service connection for disabilities of the right and left knees. 

2. A July 1987 rating decision denied service connection for a left knee disability; although it is not clear whether the Veteran was notified of this decision or intended to pursue an appeal of this denial, discussion of service connection for a left knee disability was made in a July 1987 supplemental statement of the case and a January 1991 statement of the case; the Veteran withdrew the claim for service connection for a left knee disability at a June 1991 RO hearing. 

3. An August 1989 rating decision denied reopening the service connection claim for a right knee disability; in March 1990, the RO received a timely notice of disagreement; in January 1991, the Veteran was provided a SOC; the Veteran subsequently withdrew this claim at a June 1991 RO hearing.  

4.  Additional evidence received since the July 1987 RO decision denied service connection for a left knee disability, and since the August 1989 RO decision denied the petition to reopen service connection for a right knee disability, is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claims of service connection for right and left knee disabilities.  

5.  The evidence is at least in equipoise with respect to whether the Veteran's current right knee disability is related to a July 1973 injury during a period of active duty reserve service. 

6. The preponderance of the evidence is against a finding that the Veteran's right shoulder disability is related to injuries sustained during active duty reserve service in September 1981 or August 1983, or was otherwise incurred in or aggravated by active service. 

7. The evidence is at least in equipoise with respect to whether radiculopathy of the left leg, left foot, and right leg is secondary to the service-connected lumbar spine disability. 

8. A June 1986 decision of the Board denied the Veteran's claim of service connection for a low back disorder.

9. In October 1991, the Board denied the Veteran's motion for reconsideration of the June 1986 Board decision.  

10. In a March 2006 rating decision, the RO granted service connection for degenerative disc disease and herniated intervertebral disc of  L5-S1 and assigned an effective date of November 29, 2005; the narrative portion of the rating decision, however, referred to an effective date of November 29, 2004, the date of receipt of claim.  A notification letter to the Veteran indicated an effective date of November 29, 2005, was assigned for the award of service connection.

11. In a December 2008 rating decision, the RO granted an earlier effective date of November 29, 2004, the date of receipt of claim for the grant of service connection for degenerative disc disease and herniated intervertebral disc of L5-S1.

12. The Veteran did not have a claim of service connection for a lumbar spine disability, or any claim that could be reasonably construed as such, pending or unadjudicated, prior to November 29, 2004.


CONCLUSIONS OF LAW

1. The June 1983 rating decision that denied claims of entitlement to service connection for disabilities of the left and right knees is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2. The July 1987 and August 1989 rating decisions addressing left and right knee disabilities, respectively, are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

3. New and material evidence to reopen the claims of entitlement to service connection for right and left knee disabilities has been received, and therefore, the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

4. A right knee disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

5. A right shoulder disability was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

6. Radiculopathy of the left leg, left foot, and right leg is secondary to the Veteran's service-connected lumbar spine disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

7. The criteria for an effective date earlier than November 29, 2004 for the award of service connection for degenerative disc disease and herniated intervertebral disc of  L5-S1 have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As an initial matter, the Veteran's petitions to reopen his claims of entitlement to service connection for right and left knee disabilities have been granted, as discussed below.  Likewise, service connection for a disability of the right knee, and for radiculopathy of the left leg and foot and right leg have been granted.  Accordingly, the Board finds that any error related to the VCAA with respect to these issues is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2008); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

With respect to the Veteran's service connection claim for a right shoulder disability, and his appeal of the effective date of the grant of service connection for his low back disability, VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id. at 486. 

Here, with respect to the Veteran's claim for a right shoulder disability, letters dated in October 2005 and March 2006 were sent prior to the initial rating decision in this matter and together informed him of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied. 

With respect to the Veteran's appeal of the effective date of service connection for his low back disability, letters dated in April 2005 and March 2006 fully satisfied the duty to notify provisions and were sent prior to the initial rating decision.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21.  Moreover, the Board notes that the appeal of the effective date assigned for the grant of service connection for a lumbar spine disability is a downstream issue, and additional VCAA notice is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The notice discussed above fully complied with the requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the Veteran and his representative were fully informed of the evidence which had been obtained in support of the appeal.  Thereafter, the Veteran's claim was granted, a disability rating and effective date assigned, in a March 2006 decision of the RO.  VA's duty to notify under 38 U.S.C.A. § 5103(a) is discharged.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006).  

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service personnel records, service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained.  The Veteran's Social Security Administration (SSA) records have also been associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With respect to the Veteran's claim for a right shoulder disability, a VA examination has not been provided.  The Board finds that one is not required in order to decide this claim.  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

Here, although the Veteran has argued that he sustained a right shoulder injury during active reserve service when he fell and hit a picnic table during an altercation in September 1981, the service treatment records clearly show that the Veteran only injured his left shoulder at this time.  Statements by fellow service members submitted on his behalf also assert that the Veteran injured his right shoulder in August 1983 during active reserve service while unloading equipment.  While a line of duty (LOD) determination and service treatment records show that the Veteran complained of severe low back pain and had to be medically evacuated, there is no mention of a right shoulder injury.  Moreover, although the Veteran sought treatment for left shoulder pain on a number of occasions since the September 1981 injury, there are no complaints or findings with respect to the right shoulder until a June 1999 private treatment record.  This record does not document a history of right shoulder problems.  Indeed, a June 2002 VA treatment record reflects that the Veteran's right shoulder pain had been present for only a year.  As will be discussed in more detail below, the Board finds that a diagnosis of a right shoulder injury in a March 1989 VA treatment record was clearly a typographical error given the context of the record, and was in fact meant to refer to the left shoulder.  Thus, the Board does not find statements by the Veteran and the statements by witnesses submitted on his behalf to be credible as they are contradicted by more credible evidence of record in the form of contemporaneous treatment records and statements.  Therefore, because there is no credible evidence of a disease, injury, or event in active service with respect to the right shoulder, and no indication that the Veteran's current right shoulder disability may be related to service given the amount of time that elapsed after service before it was first shown, a VA examination is not warranted.  See McLendon, 20 Vet. App. at 83. 

With respect to the effective date issue, the RO provided the Veteran a VA examination in February 2006 to evaluate the current nature and etiology of his lumbar spine disability.  The Board further notes that, in this case, the effective date in question was assigned based on the date of filing of claim.  The adjudication of this claim is therefore contingent on evidence already in the claims file.  Specifically, the resolution of this claim depends upon when certain documents were either received by VA and/or sent to the Veteran.  See generally 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.157, 3.160, 3.400 (2010).  Consequently, there is no additional development that can be conducted, examination performed, nor any other records which can be obtained, which would substantiate the Veteran's claim for an earlier effective date.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Petition to Reopen

The Veteran contends that he has bilateral knee disabilities as a result of active service.  The original claims of service connection for a right knee disability and a left knee disability were denied in a June 1983 rating decision.  A confirmed rating decision was issued in September 1983.  The Veteran filed a notice of disagreement (NOD) in April 1984, and subsequently clarified in a November 1984 statement that he was in disagreement with the RO's decision denying service connection for his stomach condition and back condition.  He did not express disagreement with the decision as to the right and left knee claims.  As such, the June 1983 rating action as to the claims of service connection for right and left knee disabilities became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.200, 20.201.

A July 1987 rating decision confirmed the denial of service connection for a left knee disability.  Although the claims file does not contain documentation showing that the Veteran was notified of this decision or intended to pursue an appeal of this denial, service connection for a left knee disability was discussed in a July 1987 SSOC and January 1991 SOC.  In this regard, a February 1987 Board decision had referred to the RO an unadjudicated petition to reopen a claim of service connection for a left knee disability in 1986, and the claim was thereafter adjudicated in the July 1987 rating decision and then, inexplicably, in the July 1987 SSOC.  Service connection for a left knee disability was again discussed in a January 1991 SOC, although there is no indication that the Veteran had submitted a new claim or intended to pursue an appeal of the July 1987 rating decision.  Rather, it seems that in addressing an appeal of an April 1990 rating decision which denied reopening the Veteran's claim for a right knee disability, the RO recharacterized the appeal as pertaining to both knees.  Whatever the status of the Veteran's left knee claim at that point in time, the Veteran withdrew his claim for a left knee disability at a June 1991 RO hearing.  As such, the July 1987 rating decision became final as the Veteran made clear that he did not wish to pursue this appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.200, 20.204 (2010).  

In August 1989, the RO denied the petition to reopen a claim of service connection for a right knee claim.  The Veteran responded with a timely NOD in March 1990.  An SOC was issued in January 1991, and the Veteran filed a timely substantive appeal in March 1991.  Subsequently, at a June 1991 RO hearing, the Veteran requested that his claim be withdrawn from appeal.  Thus, the August 1989 rating decision also became final.  See id. 

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  See Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of chronic disease in service there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, including arthritis, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Veteran's claims were previously denied because his right and left knee conditions were first noted at a time too remote from his active duty service to be related thereto.  It was specifically noted that the Veteran's twisted left knee condition in service was an acute and transitory condition with no residuals found on discharge examination.  Moreover, a right knee disability or injury was not found during active service.  In order for the claims to be reopened, the Veteran must have submitted evidence showing that his right and left knee disabilities are related to service.  

VA treatment records associated with the file since the July 1987 and August 1989 rating decisions show diagnoses of arthritis of the bilateral knees.  The Board finds that this evidence is neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claims because it suggests continuity of symptomatology since service, an unestablished fact necessary to substantiate the claims.  See Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010) (holding that whether new and material evidence has been submitted is a "low threshold" which would be met, for example, if the newly submitted evidence would likely trigger VA's duty to provide an examination under the VCAA were the claim to be reopened); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding in pertinent part that a VA examination is required when, among other things, there is evidence of a current disability and an indication that the current disability may be related to an in-service disease, injury, or event).  When considered together with the evidence previously of record, the new evidence raises a reasonable possibility of substantiating the claims.  Accordingly, the claims are reopened with the submission of new and material evidence.  See 38 C.F.R. § 3.156.

III. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for arthritis may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

A. Right Knee Disability

The Veteran claims entitlement to service connection for a right knee disability.  For the following reasons, the Board finds that service connection is warranted. 

The evidence shows that the Veteran sustained a right knee injury while on active duty in the Army Reserve.  In this regard, a July 1973 accident report reflects that the Veteran was bending over to unlock a gate when his right knee bent out of place and he fell over backwards, which caused him to twist his right knee "severely."  The accident report also reflects that the Veteran had been serving in the 936 Maintenance Company in Wood River, Illinois.  An invoice from St. Joseph's Hospital shows that the Veteran's right knee was x-rayed and a splint issued on July 26, 1973.  A March 1974 letter from the Veteran's health insurance reflects that a claim had been received from St. Joseph's Hospital for an injury incurred on July 26, 1973 while on duty in the Army Reserve.  The Army Reserve recruiting office had been contacted but it had not yet been confirmed whether the injury was "accepted as work related [sic] by the Army."  The Board here notes that a line of duty determination is not of record with respect to this injury.  Nevertheless, and significantly, the Veteran's service personnel records show that he was on active duty in the Army Reserve from July 15, 1973 to July 29, 1973 with the 936 Maintenance Company in Wood River, Illinois.  The Veteran's July 26, 1973 injury thus occurred during this period of active service.  Accordingly, the Board finds that an injury to the right knee was incurred during active service in the Army Reserve. 

The evidence also supports a relationship between the Veteran's  right knee injury sustained during active service and his current right knee arthritis.  In this regard, a January 1976 private treatment record reflects that the Veteran reported injuring his right knee in the Army Reserve about a year and a half earlier.  The Veteran reported a history of intermittent episodes in which his knee would "go out of place," and stated that recently his knee would pop and go out of place quite often.  The treating physician noted that x-rays of the Veteran's right knee taken at St. Joseph's Hospital in December 1974 showed small degenerative spurs in the medial tibial plateau which were probably secondary to meniscal disease and arthritis.  A copy of this record is not in the claims file.  The Veteran was diagnosed with early degenerative arthritis of the right knee with a torn medial meniscus. 

An August 1976 private treatment record reflects that the Veteran underwent an arthrotomy and medial menisectomy of the right knee.  It was confirmed that the Veteran had early degenerative changes of the medial femoral condyle in the form of a little softening of the articular cartilage.

A January 1978 private treatment record reflects that the Veteran's right knee had "done well" since the surgery in 1976.  Examination showed a well-healed scar over the inner aspect of the right knee and a little lipping over the medial femoral condyle.  The knee had good range of motion with no effusion.  

An April 1983 VA examination is also negative for right knee symptoms.  The Veteran's knee joint was stable and he had normal range of motion.  X-rays were not taken at this time.  

However, a June 1984 private treatment record reflects that x-rays taken at that time showed degenerative arthritis in the right knee. 

VA x-ray studies dated in August 2004 and January 2009 also reflect diagnoses of arthritis of the right knee.  The August 2004 x-ray study showed that spurs were present at the tibial plateaus, similar to the December 1974 findings referred to in the January 1976 private treatment record.

Based on the foregoing medical records, the Board finds that the evidence is at least in equipoise with respect to whether the Veteran's right knee arthritis was incurred in active service.  As discussed above, the evidence clearly shows that the Veteran sustained an injury to the right knee while on active duty assignment with the Army Reserves in July 1973 which required treatment in the emergency room.  According to the January 1976 private treatment record, the Veteran had ongoing symptoms of intermittent popping and displacement of the knee thereafter, and was diagnosed as early as December 1974 with meniscal disease and arthritis, which required surgery in August 1976.  Although there is no medical evidence of record pertaining to the right knee between 1984 and 2004, the fact that arthritis of the right knee was found as early as December 1974, was diagnosed again in August 1976, again in June1984, and then again in August 2004, suggests that the Veteran's current arthritis of the right knee had manifested soon after his July 1973 injury and has been present ever since that time.  There is no evidence of record indicating that the Veteran had sustained a right knee injury either before or after the July 1973 injury incurred during the Veteran's period of active service in the Army Reserve. 

Thus, giving the Veteran the benefit of the doubt, the Board finds that a continuity of symptomatology has been established linking the current right knee disability to the July 1973 injury sustained while on active duty with the Army Reserves.  See 38 C.F.R. § 3.303(b); Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.102.  Accordingly, service connection for a disability of the right knee is granted.  See id.

B. Right Shoulder 

The Veteran claims entitlement to service connection for a right shoulder disability.  For the following reasons, the Board finds that service connection is not warranted. 

The Veteran argues that he sustained a right shoulder injury while on active duty with the Army Reserve in September 1981.  See April 2006 NOD and July 2009 VA Form 9.  Specifically, he argues that during an altercation in which he fell and hit a picnic table, sustaining an injury to his left shoulder, he also injured his right shoulder which is causally related to his current right shoulder disability.  See id.  The Board finds that this account is not credible.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that the Board must assess the credibility of the evidence); accord Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Veteran's service treatment records and personnel records, including a favorable line of duty determination, show that the Veteran injured his left shoulder when he fell and hit it against the corner of a picnic table while trying to defend himself against an assailant.  These records, including a contemporaneous statement by a service member who witnessed the injury, SSG J.E.L., consistently show that the Veteran injured his left shoulder and make no mention of the Veteran's right shoulder.  

Furthermore, private treatment records dated in June 1983, June 1984 and October 1989, and a March 1989 VA treatment record, consistently show treatment for left shoulder problems and a reported history of sustaining a left shoulder injury in service, but are negative for right shoulder problems.  Although the March 1989 VA treatment record reflects a diagnosis of a "right shoulder injury" with clavicular fracture and dislocation, the discussion in this record consistently pertains only to the left shoulder, including a history of a left shoulder dislocation and fractured clavicle, which is the identical diagnosis made with regard to the right shoulder.  No other mention is made of the right shoulder in this record and there is no additional diagnosis of a left shoulder injury in the list of diagnoses.  Thus, it is clear that the reference to a "right shoulder" injury was a typographical error and meant to refer to the left shoulder injury.  

The earliest evidence of a right shoulder condition is a June 1999 private treatment record.  Neither this record nor the treatment records thereafter pertaining to the right shoulder reflect that the Veteran injured his right shoulder during service, including in the September 1981 injury.  Moreover, a June 2002 VA treatment record reflects that the Veteran's right shoulder pain had only been present for one year, which further shows that the Veteran's right shoulder symptoms did not manifest at the time of the September 1981 injury or for many years thereafter.  

The Board also notes that the Veteran claimed service connection for a left shoulder injury in October 1988, which was granted in a January 1989 rating decision.  He also submitted claims for increased ratings for his left shoulder disability in January 1990 and November 1994.  The Veteran did not submit any claims or make any mention of right shoulder problems during this time, including at a March 1990 hearing.  The fact that the Veteran made no mention of right shoulder problems while claiming service connection and higher ratings for his left shoulder disability indicates that the Veteran was not having right shoulder problems during this time.

Thus, because the Veteran's contention is in conflict with the credible contemporaneous evidence of record showing that the Veteran had only injured his left shoulder in the September 1981 incident, the Board does not find it to be credible.  See Caluza, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Because the Board does not find the Veteran's statements to be credible, they are not entitled to any weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that the witness's credibility affects the weight to be given to his testimony). 

The Veteran also submitted statements dated in July 2004 from service members who had served with the Veteran, and from C.W., who states that she was married to the Veteran at the time he injured his right shoulder during service.  These statements reflect that the Veteran injured his right shoulder in August 1983 while helping to transport maintenance equipment.  However, while a line of duty (LOD) determination and service treatment records show that in August 1983 the Veteran complained of severe low back pain while unloading equipment and had to be medically evacuated, there is no mention of a right shoulder injury.  As discussed above, the evidence of record, including the medical records, makes no mention of right shoulder problems until June 1999.  Thus, as these statements are in direct conflict with the contemporaneous evidence of record showing that the Veteran did not injure his right shoulder in August 1983, they are not credible and therefore not entitled to any weight.  See Caluza, 7 Vet. App. at 511; Curry, 7 Vet. App. at 68; Washington, 19 Vet. App. at 368. 

There is no other evidence of record suggesting that the Veteran sustained a right shoulder injury in service or otherwise indicating that the Veteran's right shoulder is related to a disease, injury, or event in service.  The fact that it did not manifest until around 1999, over 30 years since the Veteran's separation from active service in 1965, and about fifteen years after the Veteran was medically separated from service in the Army Reserve in 1984, further weighs against a finding that a right shoulder injury was incurred in or aggravated by active service. 

By the same token, because arthritis of the right shoulder did not manifest within one year of separation from active service, the presumption of service connection for certain chronic disabilities does not apply.  See 38 C.F.R. §§ 3.307, 3.309. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a right shoulder disability must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

C. Radiculopathy of the Left Leg, Left Foot, and Right Leg

The Board finds that service connection for radiculopathy of the left leg, left foot, and right leg has been established as secondary to the Veteran's service-connected lumbar spine disability.  In this regard, service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

Here, the evidence of record shows that at the time of his August 1983 injury to the low back, for which service connection has been established, the Veteran also had left leg pain.  He was diagnosed with nerve root irritation and left radiculopathy.  An October 1983 service treatment record also reflects that the Veteran had left leg pain radiating to his left foot associated with his low back injury.  A February 1984 Army Medical Evaluation Board report reflects that at the time of the August 1983 back injury the Veteran also experienced pain radiating into the left leg.  The report further states that during a February 1984 orthopedic examination, the Veteran reported numbness in the left leg and foot. 

A June 1983 private treatment record reflects that the Veteran had positive straight leg raising on the left. 

A January 1988 private treatment record reflects that the Veteran had recurring episodes of back and left lower extremity pain.  The Veteran's pattern of symptoms was thought to be secondary to root compression. 

A November 2001 VA treatment record reflects that the Veteran had left lower extremity numbness from the lower spine down the posterior aspect of the thigh to the knee.  The Veteran's lower back pain was in the same distribution as the numbness.  

An October 2003 VA treatment record reflects that the Veteran had low back pain radiating down the left leg to the foot, as well as numbness in the toes. 

A February 2006 VA examination report reflects a positive straight leg test on the left.  

A July 2007 VA x-ray report reflects that the Veteran had right hip pain associated with low back pain with radiation and numbness to the right leg.  

The Board finds that based on the foregoing treatment records and examination reports, the evidence is at least in equipoise as to whether the Veteran's radiculopathy of the left leg, left foot, and right leg is secondary to his service-connected low back disability.  The evidence clearly shows that the Veteran has had left leg and foot radiculopathy ever since the onset of his low back disability and which has been attributed to nerve root compression.  The July 2007 VA x-ray report associates the Veteran's radiation and numbness of the right leg with his low back pain.  Accordingly, the Board finds that service connection on a secondary basis for radiculopathy of the left leg, left foot, and right leg is established.  See 38 C.F.R. §§ 3.102, 3.310; Gilbert, 1 Vet. App. at 55. 


IV. Earlier Effective Date

According to the governing legal and regulatory authorities, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).

At the outset, it must be noted that a claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) (West 2002); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  There is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (the mere presence of medical evidence of a condition does not establish an intent on the part of the veteran to seek service connection for the disability).

The term "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010); Brannon, 12 Vet. App. at 34-35; Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. 38 C.F.R. § 3.155(a) (2010).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). The Court has held, however, that the Board is not required to conjure up issues that were not raised by an appellant.  See Brannon, 12 Vet. App. 32.

The record reflects that the Veteran filed an original claim of entitlement to service connection for residuals of a back injury in March 1983.  The RO denied service connection for a back condition in a June 1983 rating decision.  Subsequently, a June 1986 Board decision denied service connection for a low back disorder, variously classified.  In October 1991, the Veteran filed a motion for reconsideration of the June 1986 Board decision.  This motion was denied by the Board in November 1991.  The Veteran then filed a Notice of Appeal with the United States Court of Veterans Appeals (Court).  In April 1992, the Court issued an Order dismissing the appeal.  The June 1986 Board decision is final.  38 U.S.C.A. § 7104, 7105 (West 2002); 38 C.F.R. § 3.104, 20.1104 (2010).

On November 29, 2004, the Veteran submitted a statement seeking to reopen his low back claim.  Service connection for degenerative disc disease and herniated intervertebral disc of the L5-S1 was granted by the RO in a March 2006 rating decision.  A 20 percent disability rating was assigned, effective November 29, 2005.  However, the narrative portion of the decision stated: "We assigned an effective date of November 29, 2004, the date we received your reopened claim."  Thereafter, a December 2008 rating decision granted an earlier effective date of November 29, 2004 based on the date of receipt of the Veteran's petition to reopen.  

The Board concludes that November 29, 2004 is the correct effective date for the award of service connection for the Veteran's lumbar spine disability.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2), (r) (effective date of an award of disability compensation based on a reopened claim after a final disallowance is the date of receipt of new claim or the date entitlement arose, whichever is later).  Here, service connection was granted based upon the date of receipt of the Veteran's petition to reopen on November 29, 2004.  As further discussed below, the Veteran did not have a low back claim pending prior to this date.  Although the Veteran is shown to have had low back problems before the filing of his petition to reopen, the Board notes that there is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon, 12 Vet. App. at 35.  Therefore, based on the general rules governing effective dates, an effective date prior to November 29, 2004, the date of claim, is not permissible as a matter of law.  See id.  

To the extent the Veteran asserts that the effective date at issue should be the 1983 filing of his original claim of service connection for a low back disability, it is noted that the June 1986 Board decision adjudicating such claim is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  The Court has clearly held that there is no basis in VA law for a freestanding earlier effective date claim in matters addressed in a final decision.  Rather, when a decision is final, only a request for a revision premised on clear and unmistakable error could result in the assignment of earlier effective dates.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Accordingly, the Board concludes that any attempt to overcome finality of the June 1986 Board decision in raising a freestanding claim for entitlement to an earlier effective date in conjunction with this claim must fail.

Based upon the foregoing reasons, an effective date earlier than November 29, 2004 for the award of service connection for degenerative disc disease and herniated intervertebral disc of the L5-S1 cannot be awarded.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 



ORDER

New and material evidence to reopen the claim of entitlement to service connection for right and left knee disabilities has been received; to that extent only, the appeal is granted.

Entitlement to service connection for a disability of the right knee is granted.

Entitlement to service connection for a right shoulder disability is denied. 

Service connection for radiculopathy of the left leg, left foot, and right leg is  granted as secondary to the service-connected lumbar spine disability. 

Entitlement to an effective date earlier than November 29, 2004 for the award of service connection for degenerative disc disease and herniated intervertebral disc of the L5-S1 is denied.


REMAND

After a thorough review of the claims file, the Board finds that the record is not sufficiently developed to ensure an informed decision on the remaining issues.

A. Service Connection - Left Knee

The record reflects that the Veteran receives ongoing medical treatment for left knee pain.  His left knee disability was evaluated at VA examinations dated in July 2007 and July 2009.  At the more recent July 2009 examination, the examiner stated that details of the Veteran's 1977 left knee surgery were not available and that nothing further was known about the left knee thereafter until March 2005.  The examiner concluded that the there was no convincing history of chronicity and continuity of symptoms to link the Veteran's left knee injury in service to his current degenerative arthritis, given that there was a gap of 45 years, and that no opinion could be offered without resorting to speculation.  The Board finds that this rationale is not adequate given the Veteran's in-service injuries and complaints of left knee pain and his subsequent history of left knee problems beginning in 1978.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning); Reonal v. Brown, 5 Vet. App. 458 (1993) (an examination is not adequate when based on an inaccurate premise). 

In this regard, the service treatment records show that the Veteran had injured his left knee in March 1964 while playing football.  About two months later, in May 1964, the Veteran reported swelling of the left knee during physical training and swelling of the left tibia was noted on examination.  However, a May 1964 x-ray study of the left tibia and knee was negative.  In July 1964, the Veteran reported that he still experienced pain, a popping sensation, and swelling of the left knee during exercises.  Some laxity was noted on physical examination.  At the November 1965 separation examination, the Veteran stated that his left knee was swollen for about a month following the football injury.  He stated that he continued to have pain and stiffness under the "knee cap" with changes in weather and excessive walking.  On examination, the Veteran had full range of motion but the Veteran had a sensation of slight grating with pressure over the patella.  The Veteran was diagnosed with chondromalacia of the patella.  An x-ray study taken at this time showed no significant abnormalities.  

A January 1978 private treatment record reflects that in September 1977 the Veteran had to stand on his left leg and "sort of twist and turn" in order to operate a machine at work.  He began experiencing left knee symptoms, including a little soreness, tightness, and swelling, as well as an occasional popping sensation.  The Veteran was diagnosed with a probable torn medial meniscus of the left knee.  He underwent left knee surgery in March 1978.  A June 1984 private treatment record reflects a diagnosis of degenerative arthritis of the left knee shown by x-ray.  The Veteran is currently diagnosed with arthritis of the left knee.  See, e.g., January 2009 VA x-ray study. 

On remand, a new VA examination should be conducted which takes into account the evidence discussed above.  The examiner should specifically address the likelihood that the Veteran's left knee injury and subsequent symptomatology during active service is related to the symptoms the Veteran began experiencing at work in September 1977, diagnosed as a torn medial meniscus of the left knee, which led to an operation in March 1978.  The examiner should then address the likelihood that the Veteran's current left knee arthritis is related to the Veteran's period of active service in light of this history. 

B. Service Connection -Left Arm Secondary to Low Back

A February 1984 Army Medical Evaluation Board report reflects that at the time of the August 1983 back injury the Veteran also experienced numbness in the left radial forearm. 

Private treatment records dated in December 2008 and June 2010 reflect that the Veteran had numbness and tingling radiating down his left arm and to the fingers.  

On remand, a VA examination should be provided which assesses the nature etiology of the Veteran's numbness and tingling of the left arm and hand.  In particular, the examiner should address whether it is secondary to the Veteran's service-connected low back disability or left shoulder disability. 

C. New and Material Evidence - Cervical Spine

Service connection for a disability of the cervical spine was denied in a March 1990 rating decision which the Veteran did not appeal.  A June 2000 administrative decision denied reopening the Veteran's claim for a cervical spine disability.  The decision and a notice of appellate rights were mailed to the Veteran.  The Veteran did not appeal and the decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with respect to petitions to reopen, adequate notice under the VCAA requires VA to notify claimants of the general requirements to reopen a claim and the specific grounds of the previous denial.  Explaining the reasons for the prior denial clarifies what further evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  

Here, the April 2007 VCAA notice letter addressing the Veteran's claim for a neck disability did not inform the Veteran that this claim was the subject of a previous and final denial and did not inform him of the elements of new and material evidence and the reasons for the prior denial pursuant to Kent.  Accordingly, on remand, a new VCAA notice letter should be sent to the Veteran which satisfies all notice requirements under the VCAA, including those set forth in Kent with respect to petitions to reopen previously denied claims.  

D. Increased Rating -Left Shoulder

The Board notes that the Veteran previously requested a personal hearing before a Decision Review Officer (DRO) in conjunction with his appeal on the left shoulder issue.  A hearing was scheduled for October 4, 2005 at the Chicago RO.  In a letter dated in September 2005, the Veteran's representative requested that the Veteran be rescheduled for a hearing at the St. Louis RO.  The record reflects that the hearing at the Chicago RO was cancelled; however, there is no indication that the hearing was ever rescheduled at the St. Louis RO or that hearing request was ever withdrawn.  As the Veteran has not been provided a personal hearing in accordance with his request, the Board finds it necessary to remand this issue so that his hearing can be rescheduled.  

The Veteran's left shoulder was evaluated at the July 2007 VA examination.  Shortly thereafter, an X-ray from Alton Memorial Hospital dated in the same month showed degenerative changes, evidence of prior trauma, and irregularity of the humeral head, thought to be degenerative in nature; a small or subtle acute fracture was difficult to exclude.  The Veteran underwent surgery of the left shoulder at Riverside Surgery Center in December 2007 which involved arthroscopy of the left shoulder with joint debridement, arthroscopic subacromial decompression of the left shoulder, and arthroscopic distal clavicle excision.  Thereafter, he received follow-up treatment at Orthopedic and Sports Medicine Clinic through March 2008 and underwent physical therapy in July and August 2008.  The Board notes that the Veteran has not been afforded a new examination since the December 2007 surgery to assess the post-surgical condition of his left shoulder.  Accordingly, this claim must be remanded in order to schedule the Veteran for a new examination to assess the current severity of his left shoulder disability.




E. Higher Initial Ratings - Lumbar Spine Disability and Acid Reflux Disease

The Veteran also seeks higher initial ratings for his lumbar spine disability and acid reflux disease.  The Board finds that these claims must be remanded for new VA examinations. 

The Veteran was previously afforded a VA spine examination in February 2006.  Thereafter, he underwent another VA examination in July 2007, which included range of motion testing of the spine.  Since then, VA treatment records show that the Veteran was fitted for a lumbar corset back brace in July 2008.  The Veteran has reported that he has a pinched nerve on the left side of his low back.  VA treatment records reflect complaints of low back pain with radiation and numbness to the leg.  Private treatment records from the Orthopedic and Sports Medicine Clinic show continued treatment for low back pain.  Further, May 2010 X-rays of the lumbar spine demonstrate severe degenerative disc disease at L5-S1, grade I degenerative spondylolisthesis at L4-L5 and multi-level degenerative disc disease of the lumbar spine.  

The Veteran's acid reflux disease was evaluated at the July 2007 VA examination.  The Veteran reported having difficulty swallowing some solids and liquids and that he had frequent reflux despite being on omeprazole.  He denied any current nausea or vomiting, any surgery secondary to his history of duodenal ulcers, and any esophageal trauma.  The examiner opined that the Veteran's esophagus and hiatal hernia was less likely than not related to his active service epigastric pain, cramping and duodenal ulcer.  It was more likely than not that the Veteran's current GERD was related to his intake of aspirin and salicylate on a regular basis.  Notwithstanding the examiner's negative nexus opinion, the RO granted service connection for acid reflux disease, with an evaluation of 30 percent.  The Veteran appealed the initial rating assigned.  Subsequent to the issuance of the September 2010 SSOC, the Veteran submitted a private procedure report of a December 2010 EGD, which revealed diagnoses of esophageal dysmotility and insignificant gastric polyps.  

Based on the aforementioned evidence, the Board observes that there is some indication in the record that the Veteran's lumbar spine disability and acid reflux disease may have gotten worse since these conditions were last evaluated.  See 38 C.F.R. § 3.327(a) (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As over five years have passed since the February 2006 spine examination, and nearly four years since the most recent July 2007 gastrointestinal examination, the Board concludes that additional VA examinations should be conducted to ascertain the current level of impairment caused by the Veteran's lumbar spine disability and acid reflux disease.

F. Entitlement to a Total Disability Rating Based on Individual Unemployability (TDIU)

The Board finds that the evaluation of the Veteran's low back disability raises the issue of entitlement to TDIU.  See 38 C.F.R. §§ 3.340, 4.16 (2010).  The Court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Here, the evidence of record shows that the Veteran receives Social Security Disability benefits in part due to his low back disability.  Moreover, an October 2001 VA treatment record reflects that the Veteran had retired in July 2001 due to his back pain.  Also, in the Veteran's April 2006 NOD, he stated that he was unable to work due to his back disability.  

Therefore, the issue of entitlement to TDIU has been raised in connection with the Veteran's claims for increased ratings.  On remand, the AOJ should conduct all appropriate development, to include providing the Veteran with VCAA-compliant notice regarding what is required to establish entitlement to TDIU and furnishing a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.   

Finally, the AOJ should take this opportunity to obtain the Veteran's outstanding VA treatment records from 2010 to the present and associate them with the file.  

All evidence received subsequent to the September 2010 SSOC should be considered on remand. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should undertake any and all further development indicated by the evidence of record, to include obtaining any outstanding VA from 2010 to the present.  The Veteran should also be offered an opportunity to identify additional private treatment records he would like to submit or have VA obtain on his behalf.  Authorized release forms should be provided.

2. The Veteran should be sent a VCAA notice letter with respect to his petition to reopen the claim for a cervical spine disability.  The letter should comply with all current, controlling legal guidance.  In this regard, pursuant to Kent, the letter should inform the Veteran of the reasons for the prior denial of his claim and the elements of new and material evidence. 

3. The Veteran should be sent a VCAA-compliant notice letter regarding what is required to establish entitlement to TDIU as well as a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. 

4. With respect to the evaluation of the Veteran's left shoulder, the Veteran should be offered another opportunity to testify at a personal hearing before a Decision Review Officer.  If the Veteran still wishes to testify, a hearing should be scheduled in accordance with applicable law.

5. The Veteran should be scheduled for a VA examination to determine the nature and etiology of his left knee disability.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.   

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran's left knee disability at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  The examiner should refer to the discussion in the body of this remand pertaining to the left knee disability for an overview of some of the pertinent evidence in the file.  In particular, the examiner should address whether the Veteran's left knee problems in service were related to the left knee problems he later developed in 1977 and which led to surgery in 1978. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

6. The Veteran should be scheduled for a VA examination, preferably with an orthopedic doctor or similar specialist, to determine the nature and etiology of his left arm numbness and tingling.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.   

After reviewing the claims file and examining the Veteran, the examiner should opine whether it is at least as likely as not that the Veteran's left arm symptoms are secondary to his low back disability, including associated neurological complications, or whether such a relationship is unlikely, in accordance with the guidelines set forth in the preceding directive.  As the main issue is whether this disability is related to the Veteran's low back or left shoulder disabilities, it may be addressed in the examinations of these disabilities discussed in the following paragraph. 

7.  The Veteran should be scheduled for appropriate VA examination(s) to evaluate the current severity of his service-connected lumbar spine disability, left shoulder disability and acid reflux disease.  The claims file must be made available to the examiner and the examiner must note in the examination report that the file was reviewed.  Any appropriate testing should be conducted, and the results reviewed, prior to the final opinion.  The examiner should describe all findings in detail and explain the rationale for any conclusions reached.  

The results of range of motion testing of the lumbar spine and left shoulder should be reported, and any excursion of motion accompanied by pain should be specifically identified.  The examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  Stated differently, the examiner should identify the point at which pain or any other factor limits motion.  In this regard, the examiner should conduct repeat range of motion measurements and note any additional limitation of motion on repeat testing. 

Regarding the lumbar spine disability, the examiner should discuss the frequency and duration of any incapacitating episodes during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS, i.e., disc disease) requiring bed rest prescribed by a physician and treatment by a physician.  

As service connection has been granted in this decision for radiculopathy of the left leg, left foot, and right leg as secondary to the Veteran's low back disability, the examiner should also describe all neurological impairment associated with the Veteran's lumbar spine disability, including any radicular symptoms.  In this regard, the examiner should state whether it is results in mild, moderate, severe, or complete paralysis of the affected part(s), and provide a complete explanation. 

As to the left shoulder disability and acid reflux disease claim, the examiner should be mindful that the Veteran underwent surgery of the left shoulder in July 2007 and that a recent December 2010 EGD revealed findings of esophageal dysmotility and insignificant gastric polyps.   

The Veteran's resulting functional impairment, including his occupational impairment, should be discussed in detail with respect to all disabilities being evaluated.

8.  After completing the aforementioned actions, reviewing the additional evidence received since the issuance of the September 2010 SSOC, and conducting any other development that may be indicated by the evidence of record, the AOJ should readjudicate the claims.  In reviewing the left shoulder claim, the AOJ should consider whether the assignment of a total disability rating under 38 C.F.R. § 4.29 or 38 C.F.R. § 4.30 is warranted at any time during the period on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished an SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.}

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


